NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 6, 2015*
                               Decided November 6, 2015

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           JOEL M. FLAUM, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 15-1424

DANNEZ HUNTER,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 14 C 06011
PEPSICO, INC., et al.,
     Defendants-Appellees.                     Edmond E. Chang,
                                               Judge.

                                       ORDER

       Purportedly suing on behalf of the estate of his long-deceased great-grandmother,
Dannez Hunter seeks $3 billion in royalties allegedly owed her. Hunter asserts that his
great-grandmother is Anna Short Harrington, who portrayed the famed Aunt Jemima in
pancake-mix and syrup advertisements for the Quaker Oats Company. The district court
dismissed the complaint for lack of standing. For the same reason, we affirm.

      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 15-1424                                                                            Page 2



       According to Hunter’s complaint, the defendants owe Harrington money for
playing Aunt Jemima in public appearances and commercials from 1935 until her death
in 1955. Quaker Oats discovered Harrington cooking pancakes at a state fair and
convinced her to sign a contract for the use of her image. Quaker Oats and several other
companies allegedly stole 64 secret recipes from her and withheld $3 billion owed to her
under the contract. On behalf of the estate’s many heirs, Hunter asserts state-law claims
of fraud, conversion, conspiracy, unfair competition, and discrimination.

       The district court dismissed the complaint. Only the executor or administrator of
an estate has standing to sue on its behalf, the court explained, but Hunter did not allege
that he is either or that an open estate even exists. Moreover, the court continued, even if
Hunter is an heir, one heir may not sue on behalf of a multi-heir estate.

        On appeal Hunter does not challenge the district court’s dismissal for lack of
standing. Instead he argues that the defendants engaged in tortious “industrial
espionage” by stealing Harrington’s secret recipes, withholding royalties, and
conspiring with defense counsel, the government, and the Republican party to cover it
all up. But the district court correctly dismissed Hunter’s complaint for lack of standing.
A federal court in Illinois hearing a case under diversity jurisdiction looks to Illinois’s
choice-of-law rules to determine the applicable substantive law. See McCoy v. Iberdrola
Renewables, Inc., 760 F.3d 674, 684 (7th Cir. 2014). For tort actions, Illinois applies the law
of the state where the injury occurred, which in this case Hunter alleges to be Illinois and
New York. See Tanner v. Jupiter Realty Corp., 433 F.3d 913, 915–16 (7th Cir. 2006); Esser v.
McIntyre, 661 N.E.2d 1138, 1141 (Ill. 1996). And as the district court correctly noted,
under the laws of those states only the executor or administrator may sue on behalf of
the estate. See Will v. Northwestern Univ., 881 N.E.2d 481, 492–93 (Ill. App. 2007) (survival
actions in Illinois must be brought by the estate’s administrator or representative);
Jackson v. Kessner, 618 N.Y.S.2d 635, 637 (N.Y. App. Div. 1994) (“It is elementary that the
executors or administrators represent the legatees, creditors, and distributes in the
administration of the estate; that their duty is to recover the property of the estate . . . .”
(internal quotation marks omitted)).

        Hunter has not alleged standing to sue on behalf of the estate. First, he does not
assert that he is the estate’s executor or administrator. To the contrary, in his motion in
the district court requesting leave to become the administrator (which the court had no
power to grant, see Struck v. Cook Cty. Pub. Guardian, 508 F.3d 858, 859–60 (7th Cir. 2007)),
he suggests that he is not the estate’s legal representative. He asserts only that he is one
No. 15-1424                                                                           Page 3

of Harrington’s many heirs. But even if that is true, it does not give him standing to sue
on behalf of the estate’s interests. See Will, 881 N.E.2d at 492–93 (beneficiaries and heirs
have neither a right of action nor any control); Jackson, 618 N.Y.S.2d at 637 (next-of-kin
and legatees have no independent cause of action on their own behalf or on behalf of the
estate). And beyond that, even if he were the estate’s legal representative, he could not
sue on behalf of the estate’s many beneficiaries because he is pro se. See Malone v. Nielson,
474 F.3d 934, 937 (7th Cir. 2007) (an estate’s legal representative may not sue pro se).
Therefore, the complaint properly was dismissed.

                                                                               AFFIRMED.